Citation Nr: 0928695	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to August 2, 2000 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1972 to October 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Department of Veterans Affairs (VA) Appeals 
Management Center in Washington, DC which implemented an 
April 2005 Board decision that granted service connection for 
PTSD; the rating decision assigned an effective date of 
September 27, 2001 to the grant of service connection and 
assignment of a 100 percent rating.  The Veterans claims 
file was transferred to the jurisdiction of the Fort 
Harrison, Montana Regional Office (RO).  A December 2008 
rating decision granted the Veteran an earlier effective date 
of August 2, 2000 for the grant of service connection for 
PTSD.  The Veteran has continued to express disagreement with 
the assigned effective date; hence, the claim remains on 
appeal.  In April 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  The Veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  The 
Veteran was also granted a 30-day abeyance period for 
submission of a claim of clear and unmistakable error.  That 
period of time has lapsed, and no such claim has been 
received.  Hence, the claim will be considered on the basis 
of the current record. 


FINDINGS OF FACT

1. An October 1981 final rating decision denied a claim of 
service connection for a nervous disorder.

2. An August 1982 final decisional letter denied a claim of 
service connection for schizophrenia and depressive reaction.  

3. A March 1983 final rating decision and an October 1986 
final decisional letter declined to reopen claims of service 
connection for schizophrenia, depressive reaction, and 
neurosis.

4. The first communication from the Veteran evidencing an 
intent to file a claim of service connection for PTSD was in 
an August 2, 2000 VA treatment record, more than a year after 
his separation from active duty.


CONCLUSION OF LAW

An effective date earlier than August 2, 2000 is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the May 2005 rating decision that is on appeal granted 
service connection for PTSD and assigned an effective date 
for the award, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2008 
statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and a 
December 2008 supplemental SOC readjudicated the matter after 
the Veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record and he 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

All evidence relevant to the Veteran's claim, including VA 
treatment records and Social Security Administration (SSA) 
records, has been secured.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

When a claim of service connection is received within one 
year after separation from service, the effective date of the 
award is the day following separation from service.  
38 C.F.R. § 3.400(b)(2)(i).  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Veteran's formal claim of service connection for PTSD was 
received by the RO on September 27, 2001.  An August 2, 2000 
VA treatment record shows that during group treatment the 
Veteran discussed that he had seen a benefits representative 
the day before and that he needed a diagnosis of PTSD from a 
doctor so he could begin the paper work to file a claim for 
benefits.  Since this treatment note that was constructively 
of record demonstrates an intent on the Veteran's part to 
file a claim of service connection for PTSD, the RO 
determined that it was an informal claim and granted him the 
current August 2, 2000 effective date.  

Statements and hearing testimony from the Veteran allege that 
he was previously misdiagnosed with schizophrenia and that if 
he knew earlier that he had PTSD, he would have filed such a 
claim.  He has stated that he has been alleging since 1980 
that he had a psychiatric condition based on sexual assault 
and that as a result he should be entitled to an effective 
date as early as 1980.  He believes he is being denied an 
earlier effective date because he was not given a PTSD 
diagnosis in 1980 and that because of his misdiagnosis 
previous claims of service connection for psychiatric 
disorders were not adjudicated as claims of service 
connection for PTSD.  

The record reflects that prior to August 2, 2000 the Veteran 
filed claims of service connection for a nervous disorder, 
schizophrenia, depressive reaction, and neurosis.  
Specifically, an October 1981 decision denied the Veteran's 
September 1980 claim of service connection for a nervous 
disorder.  The Veteran did not appeal the decision and it 
became final.  In March 1982, the Veteran filed a claim of 
service connection for schizophrenia and depressive reaction.  
An August 1982 decisional letter denied the Veteran's claim 
because he failed to report for a VA examination; he did not 
appeal this decision.  He filed to reopen his claims of 
service connection for schizophrenia and depressive reaction 
in January 1983 and a March 1983 rating decision denied his 
claim.  The Veteran filed a notice of disagreement with this 
decision in February 1984 and the RO issued a SOC in June 
1984.  The Veteran did not file a timely substantive appeal 
with the March 1983 rating decision, and that decision also 
became final.  

An October 1986 decisional letter denied the Veteran's August 
1986 claim to reopen a claim for neurosis.  The Veteran did 
not appeal this decision and it became final.

As previously indicated, the Veteran's August 2, 2000 
informal claim of service connection for PTSD was a new claim 
of service connection and was not a claim to reopen his 
previous psychiatric disorder claims.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a newly diagnosed disorder can not constitute 
the same claim when it has not been previously considered.  
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); see 
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding 
that "claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim").  
Hence, since previous decisions addressing claims of service 
connection for various psychiatric disorders did not consider 
his claim based on a diagnosis of PTSD, his August 2, 2000 
informal claim was a claim for a new disability and not a 
claim to reopen prior claims.  [Notably, the Board's April 
2005 decision granting service connection for PTSD addressed 
his claim as an original claim and not as a claim to reopen 
and lends further support to this interpretation.]

Regardless, the Veteran's argument essentially alleges that 
his earlier misdiagnosis was why previous RO decisions denied 
his claim.  However, since these prior decisions are final, 
they are not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decisions.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296, 299-
300 (2006) (finding that only a request for revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  CUE in the 
October 1981 and March 1983 rating decisions or in the August 
1982 and October 1986 decisional letters has not been alleged 
and these RO decisions are legal bars to an effective date 
prior to the date of the decisions.  

At the April 2009 hearing the undersigned explained to the 
Veteran what a CUE claim is.  The Veteran's representative 
indicated that the Veteran might consider filing a claim of 
CUE in the earlier RO decisions and that he would discuss it 
with the Veteran after the hearing.  In order to provide the 
Veteran and his representative with time to submit a CUE 
claim, the undersigned stated on the record that the case 
would be held open for 30 days.  It has now been well over 30 
days since the hearing and neither the Veteran nor his 
representative has filed a claim alleging CUE in any of the 
previous RO decisions.  Even a sympathetic reading of the 
Veteran's various submissions does not indicate he has 
reasonably raised a claim of CUE in any of these RO 
decisions.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 
(Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004)) (finding that VA is obligated to 
sympathetically read the filings of a pro se Veteran); see 
also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) 
(holding that a Veteran's assistance by a veterans service 
organization does not vitiate VA's duty to sympathetically 
review filings by a Veteran).  The Veteran's statements 
address problems with his early medical treatment, 
specifically, his contention that he was misdiagnosed; they 
do not reasonably raise allegations that the correct facts, 
as they were known at the time of the decisions, were not 
before the RO or that the RO improperly applied legal 
provisions then effective.  As a claim of CUE has not 
reasonably been raised, the prior RO decisions are legal bars 
to an effective date of the grant of service connection for 
PTSD prior to the date of those decisions.

Hence, the only question before the Board at this time is 
whether prior to August 2, 2000, the Veteran communicated an 
intent to file a claim seeking service connection for PTSD.  
There is nothing in the record to suggest that he did so.  
Nothing in the claims file received or constructively of 
record prior to August 2, 2000 may be construed as a formal 
or informal claim seeking service connection for PTSD.  There 
is also no evidence that he submitted a claim of service 
connection for PTSD within a year of his separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  [Notably, his other 
claims of service connection for various psychiatric 
disorders also were not submitted within a year of his 
separation from service.]  Neither the Veteran nor his 
representative has alleged that he submitted an application 
for these benefits prior to August 2, 2000.  

The Board notes that in a statement submitted in April 2008, 
in conjunction with his Substantive Appeal, the Veteran 
alleged that his case was similar to that of Meeks v. West, 
216 F.3d 1363 (Fed. Cir. 2000).  A review of this case shows 
that Meeks was granted an effective date for the grant of 
service connection for an eye disorder the day after his 
discharge from service.  Id. at 1365.  This effective date 
was assigned because a claim filed within one year of Meek's 
discharge from service was found to remain pending.  Id.  
These facts are distinct from the facts of the Veteran's case 
as he did not file a claim within one year of his discharge 
from service and all previous decisions on claims for various 
other psychiatric disorders were finally denied and did not 
remain pending in appellate status.  

Accordingly, as a matter of law, the appeal seeking an 
effective date prior to August 2, 2000 for the grant of 
service connection for PTSD must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to August 2, 2000 for the grant of 
service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


